Citation Nr: 1827010	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  16-50 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for pseudophakia (claimed as eye condition).

2.  Entitlement to service connection for a cervical condition.  

3.  Entitlement to service connection for prostate cancer, to include as due to Agent Orange and asbestos exposure.

4.  Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure.

5.  Entitlement to service connection for bilateral flat feet.

6.  Entitlement to an initial evaluation in excess of 20 percent for bilateral hearing loss.

7.  Entitlement to an initial evaluation in excess of 10 percent for thoracolumbar spine degenerative disc disease (DDD).  Hereinafter referred to as lumbar spine disability.
8.  Entitlement to an initial compensable evaluation for scarring, right tympanic membrane.

9.  Entitlement to an initial compensable evaluation for scarring, left tympanic membrane.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to September 1970 and from June 1976 to June 1987.

These matters come before the Board of Veterans' Appeals (Board) from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Puerto Rico.  The RO in Roanoke, Virginia has current jurisdiction.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board regrets having to remand the Veteran's claims; however, the Board finds that additional development is necessary before the claims on appeal are considered.

Service Connection claims

The Board notes the Veteran was previously denied service connection for diabetes mellitus and prostate cancer because the evidence of record failed to show the Veteran served in the Republic of Vietnam.  In a PIES request received in October 2013 it was found that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  However, the record reflects the Veteran's reports that he was exposed to Agent Orange while onboard the USS Preble during the Vietnam War and an internet article submitted by the Veteran indicating that the USS Preble was involved in the Vietnam War.  See Third Party Correspondence received July 29, 2013.  The Veteran's DD 214 notes he was onboard the USS Preble in May 1964.  Based on this evidence the Board finds the Veteran's claim should be referred to the Joint Services Records Research Center (JSRRC) coordinator for a finding of whether there is verification of exposure to herbicide agents.  See M21, parts IV.ii.1.H.4.b,c; IV.ii.1.H.5.b.  

Additionally, the Veteran's VA form 9 states the Veteran seeks service connection on a direct and secondary basis.  The record reflects that Veteran has not received proper VCAA notice to inform him of the evidence needed to substantiate his claims on a secondary basis and there has been no adjudication of the Veteran's claims on a secondary basis.  Moreover, the Veteran has not been provided VA examinations with respect to his claims on a secondary basis.

VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  Specifically, VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Thus, the Board finds remand is necessary to afford the Veteran VA examinations to determine the etiology of these conditions.

Increased Evaluation claims 

The Board finds remand necessary to obtain appropriate VA examinations to determine the current severity of the Veteran's service-connected disabilities.  The Board notes the last examinations conducted in regards to these claims were done in 2013.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that the examinations are too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran VCAA notice that addresses the requirements for a claim of entitlement to service connection on a secondary basis in accordance with 38 C.F.R. 3.310.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.

2.  Have the JSRRC issue a memorandum regarding whether there is a finding of verification of exposure to herbicide agents in Vietnam while onboard the USS Preble.

3.  After the above has been completed, schedule the Veteran for a VA examination with a qualified examiner to determine nature and etiology of his pseudophakia.  The electronic claims file, including a copy of this remand should be reviewed in conjunction with this examination.

The examiner is asked to opine whether:

a).  It is at least as likely as not (a 50 percent or higher probability) that the Veteran's pseudophakia had its onset in or is otherwise related to the Veteran's military service?

b).  If not, is it at least as likely as not (a 50 percent or higher probability) that the Veteran's pseudophakia was caused by the Veteran's service-connected disabilities?

c).  It is at least as likely as not (a 50 percent or higher probability) that the Veteran's pseudophakia was aggravated by the Veteran's service-connected disabilities?

4.  After the development requested in item #1and #2 is completed, schedule the Veteran for a VA examination with a qualified examiner to determine nature and etiology of his cervical condition.  The electronic claims file, including a copy of this remand should be reviewed in conjunction with this examination.

The examiner is asked to opine whether:

a).  It is at least as likely as not (a 50 percent or higher probability) that the Veteran's cervical condition had its onset in or is otherwise related to the Veteran's military service?

b).  If not, is it at least as likely as not (a 50 percent or higher probability) that the Veteran's cervical condition was caused by the Veteran's service-connected disabilities?

c).  It is at least as likely as not (a 50 percent or higher probability) that the Veteran's cervical condition was aggravated by the Veteran's service-connected disabilities?

5.  After the above has been completed, schedule the Veteran for a VA examination with a qualified examiner to determine nature and etiology of his prostate cancer.  The electronic claims file, including a copy of this remand should be reviewed in conjunction with this examination.

The examiner is asked to opine whether:

a).  It is at least as likely as not (a 50 percent or higher probability) that the Veteran's prostate cancer had its onset in or is otherwise related to the Veteran's military service?

b).  If not, is it at least as likely as not (a 50 percent or higher probability) that the Veteran's prostate cancer is related to his exposure to Agent Orange and/or asbestos?

6.  After the development requested in item #1and #2 is completed, schedule the Veteran for a VA examination with a qualified examiner to determine nature and etiology of his diabetes mellitus.  The electronic claims file, including a copy of this remand should be reviewed in conjunction with this examination.

The examiner is asked to opine whether:

a).  It is at least as likely as not (a 50 percent or higher probability) that the Veteran's diabetes mellitus had its onset in or is otherwise related to the Veteran's military service, or was present within the one year period following the Veteran's separation from service in June 1987 and, if so, provide information concerning the severity thereof?

b).  If not, is it at least as likely as not (a 50 percent or higher probability) that the Veteran's diabetes mellitus is related to his exposure to Agent Orange?

7.  After the development requested in item #1and #2 is completed, schedule the Veteran for a VA examination with a qualified examiner to determine nature and etiology of his bilateral flat feet.  The electronic claims file, including a copy of this remand should be reviewed in conjunction with this examination.

The examiner is asked to opine whether:

a).  The Veteran's bilateral flat feet clearly and unmistakably existed prior to the service period beginning in May 1960. 

b).  If so, opine whether the disability was clearly and unmistakably NOT aggravated (permanently worsened beyond natural progression) during or a result of any of the Veteran's periods of service.  

c).  If the examiner finds the Veteran's bilateral flat feet did not clearly and unmistakably exist prior to the Veteran's active service, then the examiner should state if it is at least as likely as not (a 50 percent or higher probability) that the Veteran's bilateral flat feet had its onset in or are otherwise related to the Veteran's military service?

c).  If not, is it at least as likely as not (a 50 percent or higher probability) that the Veteran's bilateral flat feet was caused by the Veteran's service-connected disabilities?

d).  Is it at least as likely as not (a 50 percent or higher probability) that that the Veteran's bilateral flat feet was aggravated by the Veteran's service-connected disabilities?

8.  After the development requested in item #1and #2 is completed, schedule the Veteran for an examination to determine the severity of his service-connected bilateral hearing loss.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.  The electronic claims file, including a copy of this remand should be reviewed in conjunction with this examination.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

9.  After the development requested in item #1and #2 is completed, schedule the Veteran for an examination to determine the severity of his service-connected lumbar spine disability.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.  The electronic claims file, including a copy of this remand should be reviewed in conjunction with this examination.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

10.  After the development requested in item #1and #2 is completed, schedule the Veteran for an examination to determine the severity of his service-connected scarring of the right tympanic membrane.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.  The electronic claims file, including a copy of this remand should be reviewed in conjunction with this examination.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

11.  After the development requested in item #1and #2 is completed, schedule the Veteran for an examination to determine the severity of his service-connected scarring of the left tympanic membrane.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.  The electronic claims file, including a copy of this remand should be reviewed in conjunction with this examination.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

12.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, then return the appeal to the Board for appellate review, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




